Citation Nr: 0010536	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-49 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1958 to 
October 1962, and from October 1967 to September 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the appellant's current back 
disability and his periods of active service; also competent 
medical evidence has not been presented showing a back injury 
in service, although a history of back injury without 
residuals was noted on re-enlistment examination in October 
1967, or continuity of back symptomatology since the 
appellant's discharge from active service in September 1969.


CONCLUSION OF LAW

A well grounded claim for service connection for back 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for back disability.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). nection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Continuity of 
symptomatology is required where a condition noted in service 
or the presumptive period is not shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for back disability and either of the 
appellant's periods of active service.  The first documented 
evidence of abnormal back pathology is on VA treatment 
records dated November 1990.  At that time, the appellant had 
paraspinous muscle spasms after he fell on ice, twisting his 
low back, at the VA Medical Facility where he works.  A 
December 1990 x-ray study revealed L4 spondylosis with 1st 
degree spondylolisthesis plus degenerative joint disease of 
the L4-5 level.  Similar medical findings are shown on 
private treatment records dated January 1993, wherein a 
diagnosis for low back pain secondary to trauma is shown.

While service re-enlistment examination dated October 1967 
reflects a history of back injury in service, healed, without 
sequelae, active service treatment entries are silent for any 
injury to the back, and examination for the purpose of 
release from active service dated September 1969 is negative 
for any abnormal back pathology.  Additionally, periodic 
Naval Reserve examinations dated from October 1975 to October 
1983 are entirely negative for back complaints or findings 
for abnormal back pathology.  However, on Naval Reserve 
examination in December 1984, the appellant reported a 
history of back injury due to an auto accident in 1960, while 
on active duty, with occasional problems lifting and 
twisting; but there are no clinical findings for abnormal 
back pathology in this examination report or on subsequent 
reserve examination reports.

Private medical statements dated July and August 1998, 
submitted by the appellant, reflect that the appellant 
receives treatment for chronic low back pain following a work 
related injury in 1990 and that, in 1984, he reported a 
history of injury to the back in 1960 that resulted in 
occasional problems.  These submissions do not link the 
current back problems to service and, therefore, do not 
satisfy the nexus requirement for well grounding a claim.  
See Epps and Caluza supra.

Additionally, as no medical evidence has been submitted 
showing chronicity or continuity of back symptomatology since 
service discharge, much less an injury resulting in chronic 
disability in service, the claim may not be well grounded 
under the provisions of 38 C.F.R. § 3.303(b).  See Savage, 
supra.

The Board cannot rely solely on appellant's statements and 
testimony as he is a layperson with no medical training or 
expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  His contentions by themselves do not constitute 
competent medical evidence of a nexus or link between his 
current back disability and either of his periods of active 
service.  Id.

Accordingly, the Board finds that the appellant has not 
submitted as well grounded claim for service connection for 
back disability and, therefore, his claim must be denied.  VA 
has no duty to assist the appellant in the development of his 
claim.  See Epps, supra.  The appellant's representative has 
requested that, if the Board concludes that the appellant's 
claim is not grounded, the Board ensure that VARO comply with 
the provisions of M21-1 which require full development of all 
claims prior to the well grounded determination.  However, in 
Morton v. West, 12 Vet. App. 477, 485, the Court of Appeals 
for Veterans Claims held that the cited manual provisions 
were in direct contravention of the command of 38 U.S.C.A. 
5107 and thus void.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

Service connection for back disability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


